Citation Nr: 0217023	
Decision Date: 11/25/02    Archive Date: 12/04/02

DOCKET NO.  02-05 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran had active service from December 1962 to 
December 1966.

Initially, the Board of Veterans' Appeals (Board) notes that 
while the record does not reflect the recent adjudication of 
a claim for a total disability rating based on 
unemployability (a claim was adjudicated in July 2000 but 
was not appealed), the statements of the veteran and his 
representative contending that the veteran's PTSD precludes 
the veteran from gainful employment implies the assertion of 
a claim for a total disability rating based on individual 
unemployability due to service-connected disability.  This 
claim is referred to the regional office (RO) for 
appropriate adjudication.


FINDING OF FACT

The veteran's PTSD is manifested by symptoms that are 
productive of occupational and social impairment with 
deficiencies in most areas, but not total occupational and 
social impairment.


CONCLUSION OF LAW

The criteria for a 70 percent, but not higher, evaluation 
for PTSD have been met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board first notes that the claim has already been 
developed pursuant to the guidelines established in the 
recently enacted Veterans Claims Assistance Act of 2000, 
38 C.F.R. § 5103A (West Supp. 2002) (VCAA).  The veteran has 
been furnished with appropriate Department of Veterans 
Affairs (VA) PTSD examinations to ascertain the severity of 
the veteran's PTSD, and the record contains extensive 
treatment records that further enable the Board to properly 
assess the level of disability associated with the veteran's 
PTSD.  There is also no indication in the record that there 
are any outstanding relevant treatment records that have not 
already been obtained or that are not adequately addressed 
in documents and records that are contained in the claims 
file.  In this regard, while it is apparent that the claims 
file does not contain all of the veteran's Social Security 
Administration (SSA) records, since there is no contention 
that the veteran has been recently treating at a non-VA 
facility, and the VA records have been obtained and 
associated with the claims file, the Board finds that a 
request for the remaining SSA records is unnecessary.  

Moreover, the Board notes that the veteran has been placed 
on notice of the evidence and criteria necessary to warrant 
entitlement to a higher rating and the veteran has been 
advised in the April 2002 statement of the case that recent 
findings did not warrant entitlement to a higher rating, 
clearly implying that there would be no further examination 
and that any additional supporting evidence would have to 
come from the veteran.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Thus, the Board finds that no further 
notice and/or development is required under the VCAA.

A review of the history of this disability shows that the 
veteran was originally granted service connection for PTSD, 
evaluated as 10 percent disabling effective from July 1999, 
in a rating decision of October 1999, based in part on VA 
treatment and examination reports and records.  While 
January 1998 VA PTSD examination did not reveal a specific 
diagnosis of PTSD, VA outpatient treatment records in 
February 1999 indicated the veteran's participation in a 
PTSD group at his local VA medical facility, findings that 
included isolation, sleep disturbance, hypervigilance, 
startle response, and increasing nightmares and flashbacks, 
and a diagnosis of PTSD.  The veteran was assigned a global 
assessment of functioning (GAF) scale score of 40.  A VA 
outpatient record from July 1999 reflects that the veteran 
continued to suffer from symptoms of avoidance and 
depression, and that he occasionally suffered from suicidal 
and homicidal ideation.

Additional VA outpatient records for the period of November 
1999 to February 2000 reflect the veteran's continuing 
problems with sleep, occasional suicidal and homicidal 
ideation, hypervigilance, anger, isolation and his distrust 
for others.

VA PTSD examination in March 2000 revealed the examiner's 
observation that the veteran's symptoms had generally 
related to anger outbursts and depression with suicidal 
thoughts, and that he had been participating in a bimonthly 
group for PTSD patients.  The veteran noted that he 
possessed a bachelor's degree.  Following his discharge from 
the service, the veteran reported that his depression grew.  
He related a history of continued angry outbursts, poor 
sleep, intrusive thoughts, and difficulty with people.  
Problems with concentration reportedly precluded him from 
employment.  Current complaints included anxious and 
depressed mood, disturbed sleep, hypervigilance, and daily 
intrusive thoughts of Vietnam.  The veteran further 
indicated that he had no hobbies and no friends except for 
the individuals that participated in his group therapy 
sessions.  Mental status examination revealed that judgment 
and comprehension appeared intact but that the veteran had 
the required symptoms of PTSD, with recurrent intrusive 
recollections, markedly diminished interest in activities, 
avoidance, sleep problems, anger outbursts, and alleged 
difficulty in concentrating.  The diagnosis was PTSD with 
depression, and the veteran was assigned a GAF of 50 because 
of the veteran's serious symptoms and serious impairment in 
social and occupational functioning.

An April 2000 rating decision increased the evaluation for 
PTSD to 50 percent, effective from July 1999.

VA outpatient records for the period of April 2000 to May 
2001 reflect that in April 2000, the veteran continued to 
distance himself from relationships and had occasional 
suicidal and homicidal thoughts.  In May 2000, the veteran 
reported being very hypervigilant.  In January 2001, it was 
noted that the veteran avoided confrontive situations 
because of his anger and remained very hypervigilant.  May 
2001 records reflect that he continued to isolate and 
experience nightmares.  It was also indicated that he was 
unable to maintain gainful employment and he was assigned a 
GAF of 32.

VA PTSD examination in July 2001 revealed a history of 
continued angry outbursts, sleep difficulty, intrusive 
thoughts, difficulty with people, avoidance behavior, 
startle response, hypervigilance, social isolation, and 
nightmares.  Mental status examination revealed that the 
veteran was somewhat depressed but that insight and judgment 
were fair.  Concentration was also noted to be adequate.  
The examiner commented that the veteran's social and 
industrial inadaptability was seriously impaired by his 
PTSD, but that it appeared that the veteran was not 
completely incapacitated since he was able to participate in 
his PTSD therapy sessions.  The examiner further noted that 
the veteran stayed to himself most of the time and had no 
relationship with individuals outside of his PTSD group.  
The diagnosis included continuous PTSD and the veteran was 
assigned a GAF of 50 because of serious symptoms and serious 
impairment in social and occupational functioning.

The veteran's service-connected PTSD has been evaluated as 
50 percent disabling pursuant to 38 C.F.R. § 4.130, 
Diagnostic Code 9411, under the "new" criteria for 
neuropsychiatric disabilities which took effect on November 
7, 1996.  As the subject claim for an increased rating was 
filed after that date, the evaluation of the veteran's PTSD 
will be based on consideration of only the "new" criteria.

The "new" rating criteria permit a 70 percent rating for the 
veteran's disability where there is the following disability 
picture:

Occupational and social impairment, 
with deficiencies in most areas, 
such as work, school, family 
relations, judgment, thinking, or 
mood, due to such symptoms as: 
suicidal ideation; obsessional 
rituals which interfere with 
routine activities; speech 
intermittently illogical, obscure, 
or irrelevant; near-continuous 
panic or depression affecting the 
ability to function independently, 
appropriately and effectively; 
impaired impulse control (such as 
unprovoked irritability with 
periods of violence); spatial 
disorientation; neglect of personal 
appearance and hygiene; difficulty 
in adapting to stressful 
circumstances (including work or 
worklike setting); inability to 
establish and maintain effective 
relationships.

38 C.F.R. § 4.130, Diagnostic Code 9411, effective November 
7, 1996.

The newer rating criteria permit a 100 percent rating for 
the veteran's disability where there is the following 
disability picture:

Total occupational and social 
impairment, due to such symptoms 
as: gross impairment in thought 
processes or communication; 
persistent delusions or 
hallucinations; gross inappropriate 
behavior; persistent danger of 
hurting self or others; 
intermittent inability to perform 
activities of daily living 
(including maintenance of minimal 
personal hygiene); disorientation 
to time or place; memory loss for 
names of close relatives, own 
occupation or own name.

38 C.F.R. § 4.130, Diagnostic Code 9411, effective November 
7, 1996.

While it is apparent there is some question as to impairment 
in the area of memory and judgment, the record also 
demonstrates periodic suicidal thoughts, sleep impairment, 
continuing intrusive thoughts, severe hypervigilance, 
significant problems with anger, problems with depression, 
and serious interference occupationally and in relationships 
with others.  

Therefore, not only does the Board agree that the veteran's 
symptoms over the last several years meet the majority of 
those symptoms consistent with a 50 percent rating under the 
"new" rating criteria, in evaluating whether the veteran's 
PTSD symptoms meet the criteria for the next higher rating 
of 70 percent, giving the veteran the benefit of the doubt 
regarding the existence of at least some impairment of 
thinking and judgment, the Board finds that the veteran's 
additional symptoms of suicidal ideation, consistent sleep 
impairment, continual irritability and anger, depression, 
employment impairment, and mistrust of others are 
sufficiently representative of the remaining criteria to 
warrant a 70 percent evaluation under the "new" criteria.  
38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411.

Clearly, however, the evidence does not constitute total 
social and industrial impairment for the highest rating of 
100 percent under the applicable criteria.  For a 100 
percent rating, the "new" criteria specifically require a 
showing of gross impairment in thought processes or 
communication; persistent delusions or hallucinations; gross 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent inability to perform activities of 
daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of close relatives, own occupation or own name, 
and none of these criteria are shown.


ORDER

Entitlement to a 70 percent evaluation for PTSD is granted, 
subject to the legal criteria governing payment of monetary 
benefits.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

